DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments have overcome the 35 USC § 112 rejections.

Response to Arguments
Applicant's arguments pertaining to the prior art rejections have been fully considered but they are not persuasive. Beginning on page 8 of Applicant’s remarks, Applicant argues that:

    PNG
    media_image1.png
    220
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    822
    media_image2.png
    Greyscale

Examiner respectfully disagrees. The misaligned image features are identified through subtracting the images as is explained below with regard to paragraph 42 of Doi.

On page 9 of Applicant’s remarks, Applicant argues that:

    PNG
    media_image3.png
    519
    825
    media_image3.png
    Greyscale

Examiner respectfully disagrees. Doi discloses subtracting inverted images and determining time difference images. Note that, considering the option of subtracting inverted images would still satisfy the claim limitations because an original image and an inverted image are “first image data set and the second image data set map at least partially a shared examination region of an examination object” - as claimed. However, in determining difference images, para 43 of Doi discloses, “three kinds of techniques for improving the contralateral difference image according to the present invention can be applied to the time difference method for improving the image quality of the time difference image. [1, 2] The basic design of the time difference method is briefly described here. A number of template ROIs (32x32 matrix) and corresponding search area ROIs (64x64 matrix) are selected from the previous and current
images, respectively, so that local adaptation of image details is performed in the two images”. This is talking about improving the image quality of the time difference image, which is defined as involving registering the previous and current images. Paragraph 42 of Doi goes on to state that, “The Next, displacement values Δx and Δy are determined for all selected pairs of ROIs using the cross-correlation method, thereby finding the best fit region in the search region ROI. A quadratic plane fit with a polynomial function is applied to each set of mapped displacement values Δx and Δy to transform the image by transforming the x and y coordinate values of the preceding image. Next, the deformed preceding image is subtracted from the current image to generate a time difference image”. Thus, displacement or distance values are determined for the registered images that were registered using cross-correlation. Notice that these ROIs that are registered are taken from the previous and current images. Then, the displacement values are used to transform the preceding image into the coordinate space of the current image so that the can be subtracted in determining the difference image. Paragraph 42 goes on to state that, “It has been conventionally found that this time difference image is extremely useful for detecting a subtle time difference change in a chest image. In order to reduce the registration error artifact in the time difference image, it is possible to adopt another image deformation by
using the current image and the first deformation preceding image. The final time difference image is obtained by subtracting the second modified preceding image from the current image”. Thus, it is quite clear from this excerpt that the time difference image is used to detect changes in the chest image. That is, image subtraction is quite well known to be used for determining differences in similar images, such as images in a time-series, which is the case here. Note that “deformation” is a synonym for transformation, or coordinate conversion, which is necessary to align the images for the image subtraction to highlight the differences, which can be natural changes and/or registration errors. The differences being mentioned in paragraph 42 are the registration errors.

Because Applicant did not traverse the assertions of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system” and “providing unit” in claims 11-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7, 8, 11, 12, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4638042 B2 (Doi).

As per claim 1, Doi teaches a computer-implemented method for providing misaligned image features, the method comprising: 
receiving a first image data set and a second image data set, wherein the first image data set and the second image data set map at least partially a shared examination region of an examination object (Doi: Fig. 1B: s100: para 43: “In FIG. 1B, in step S100 ′, the current chest image and the preceding chest image are acquired”); 
registering the first image data set with the second image data set (Doi: para 43: “A number of template ROIs (32x32 matrix) and corresponding search area ROIs (64x64 matrix) are selected from the previous and current images, respectively, so that local adaptation of image details is performed in the two images. The Next, displacement values Δx and Δy are determined for all selected pairs of ROIs using the cross-correlation method, thereby finding the best fit region in the search region ROI. A quadratic plane fit with a polynomial function is applied to each set of mapped displacement values Δx and Δy to transform the image by transforming the x and y coordinate values of the preceding image”); 
determining a distance data set based on the registered first image data set and the second image data set (Doi: para 42: “time difference method… subtracting the large matrix deformation image from the original large matrix chest image”; para 43: “Next, the deformed preceding image is subtracted from the current image to generate a time difference image. It has been conventionally found that this time difference image is extremely useful for detecting a subtle time difference change in a chest image. In order to reduce the registration error artifact in the time difference image, it is possible to adopt another image deformation by using the current image and the first deformation preceding image. The final time difference image is obtained by subtracting the second modified preceding image from the current image”; para 5: “the previous chest image is subtracted from the current chest image, thereby generating a subtracted image”); 
identifying the misaligned image features in the distance data set that are caused by a misalignment between the registered first image data set and the second image data set; and providing the identified misaligned image features (Doi: para 43: “It has been conventionally found that this time difference image is extremely useful for detecting a subtle time difference change in a chest image. In order to reduce the registration error artifact in the time difference image”; para 43: “three kinds of techniques for improving the contralateral difference image according to the present invention can be applied to the time difference method for improving the image quality of the time difference image”: para 56: “registration error artifacts in the contralateral difference image. Patterns due to registration error artifacts typically include a mixture of local light and dark densities”; para 42: “The large matrix difference image was obtained by subtracting the large matrix deformation image from the original large matrix chest image. This method for large matrix size display, and therefore for small pixel size use, is a pixel edge or pixel artifact caused by using a small matrix size (or large pixel size) for time difference or contralateral difference methods. Therefore, it was extremely effective for obtaining a high-quality difference image. It is also effective to use an image processing method such as a median filter or a Gaussian filter in order to smooth the difference image by removing image noise and relatively small registration defect artifacts”).

As per claim 2, Doi teaches the computer-implemented method of claim 1, wherein the identification of the misaligned image features is also based on at least one of the first image data set, the second image data set, or the registered first image data set (Doi: See arguments and citations offered in rejecting claim 1 above; see primarily paras 42, 43, 56).

As per claim 5, Doi teaches the computer-implemented method of claim 1, wherein the distance data set comprises at least one of a vector field, a tensor field, or distance information between the registered first image data set and the second image data set (Doi: See arguments and citations offered in rejecting claim 1 above; see primarily paras 5, 42, 43, 56).

As per claim 6, Doi teaches the computer-implemented method of claim 1, wherein the second image data set is recorded after the first image data set, wherein the second image data set maps a change over time at the examination region of the examination object compared to the first image data set (Doi: See arguments and citations offered in rejecting claims 1 and 7; see primarily paras 5, 42, 43, 49, 56).

As per claim 7, Doi teaches the computer-implemented method of claim 1, wherein the first image data set comprises first individual images of a first phase and the second image data set comprises second individual images of a second phase of an image series of the examination region of the examination object; wherein the first and the second phases are determined using an acquisition parameter of the image series or a physiological parameter of the examination object (Doi: See arguments and citations offered in rejecting claim 1 above: para 43: “previous and current images”; para 46: “181 pairs of current / preceding chest images obtained by mass screening for lung cancer”; para 49: “This differential imaging method can be applied to computer detection of isolated abnormal patterns, such as microcalcification lesions and masses in mammograms”. Phases correspond to previous images being pattern free and subsequent images containing pattern).

As per claims 11, 12, 15, 16, 17, and 18 arguments made in rejecting claims 1, 2, 5, 6, 7, and 8 are analogous to arguments for rejecting claims 11, 12, 15, 16, 17, and 18. Doi also teaches a system with a providing unit (Doi: paras 2, 6-12, 46, 58, 59: Figs. 1, 2, 13); and training image (Doi: para 51: “a trained artificial neural network (ANN) trained through the use of several image attributes is used to further remove spurious positives in the remaining candidates”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4638042 B2 (Doi) as applied to claims 7 and 17 above, and further in view of Official Notice.

As per claim 8, Doi teaches the computer-implemented method of claim 7, wherein for registering at least one of the first individual images is registered with at least one of the second individual images, wherein the distance data set is determined on a basis of the registered at least one first individual image and the at least one second individual image; wherein determining further comprises determining a further distance data set based on the registered at least one first individual image, the registered at least one second individual image, or the registered at least one first individual image and the registered at least one second individual image; wherein identifying further comprises identifying misaligned image features in the further distance data set that are caused by a misalignment between the registered first individual images, between the registered second individual images, or between the registered first individual images and between the registered second individual images (Doi: See arguments and citations offered in rejecting claim 7 above).

Doi does not teach wherein registering further comprises registering at least some of the first individual images with each other or registering at least some of the second individual images with each other. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage aligned images of the same time frame will be easier for the user to navigate and comprehend. The teachings of the prior art could have been incorporated into Doi in that images of the same time frame can be aligned with each other.

As per claim 18, arguments made in rejecting claim 8 are analogous to arguments for rejecting claim 18. Doi also teaches a system with a providing unit (Doi: paras 2, 6-12, 46, 58, 59: Figs. 1, 2, 13); and training image (Doi: para 51: “a trained artificial neural network (ANN) trained through the use of several image attributes is used to further remove spurious positives in the remaining candidates”).

Allowable Subject Matter
Claims 3, 4, 9, 10, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662